Exhibit 4.1
 
YA GLOBAL INVESTMENTS, L.P.
101 Hudson Street, Suite 3700
Jersey City, NJ 07302


July 19, 2010


IR Biosciences Holdings, Inc.
ImmuneRegen Biosciences, Inc.
8767 E. Via De Ventura, Suite 190
Scottsdale, AZ 85258
Attention:  Chief Executive Officer


Dear Sir or Madam:


Reference is made to that certain (i) Securities Purchase Agreement dated
January 3, 2008 (the “Securities Purchase Agreement”) between IR Biosciences
Holdings, Inc., a Delaware corporation (the “Company”) and YA Global
Investments, L.P., a Cayman Islands exempt limited partnership (the “Holder”);
(ii) Secured Convertible Debenture dated January 3, 2008 issued by the Company
to the Holder in the original principal amount of $2,000,000 (as amended by
Amendment No. 1 to Secured Convertible Debentures, dated July 18, 2008 and
Amendment No.2 to Secured Convertible Debenture Due December 31, 2010, dated
August 7, 2008, and as may be amended, supplemented modified and/or amended and
restated from time to time, the “January 2008 Debenture”); (iii) Secured
Convertible Debenture dated June 12, 2008 issued by the Company to the Holder in
the original principal amount of $1,000,000 (as amended by Amendment No. 1 to
Secured Convertible Debentures, dated July 18, 2008 and Amendment No.2 to
Secured Convertible Debenture Due May 31, 2011, dated August 7, 2008, and as may
be amended, supplemented modified and/or amended and restated from time to time,
the “June 2008 Debenture”; and together with the January 2008 Debenture, each
individually, a “Principal Debenture” and collectively, the “Principal
Debentures”); (iv) 0% Interest Convertible Debenture dated September 30, 2008
issued by the Company to the Holder in the original principal amount of
$68,888.54 (as may be amended, supplemented modified and/or amended and restated
from time to time, the “September 2008 Debenture”); (v) 0% Interest Convertible
Debenture dated December 31, 2008 issued by the Company to the Holder in the
original principal amount of $50,000 (as may be amended, supplemented modified
and/or amended and restated from time to time, the “December 2008 Debenture –
$50,000”); (vi) 0% Interest Convertible Debenture dated December 31, 2008 issued
by the Company to the Holder in the original principal amount of $25,000 (as may
be amended, supplemented modified and/or amended and restated from time to time,
the “December 2008 Debenture – $25,000”); (vii) 0% Interest Convertible
Debenture dated March 31, 2009 issued by the Company to the Holder in the
original principal amount of $50,000 (as may be amended, supplemented modified
and/or amended and restated from time to time, the “March 2009 Debenture –
$50,000”); (viii) 0% Interest Convertible Debenture dated March 31, 2009 issued
by the Company to the Holder in the original principal amount of $25,000 (as may
be amended, supplemented modified and/or amended and restated from time to time,
the “March 2009 Debenture – $25,000”); (ix) 0% Interest Convertible Debenture
dated June 30, 2009 issued by the Company to the Holder in the original
principal amount of $50,000 (as may be amended, supplemented modified and/or
amended and restated from time to time, the “June 2009 Debenture – $50,000”);
 
 
1

--------------------------------------------------------------------------------

 
 
(x) 0% Interest Convertible Debenture dated June 30, 2009 issued by the Company
to the Holder in the original principal amount of $25,000 (as may be amended,
supplemented modified and/or amended and restated from time to time, the “June
2009 Debenture – $25,000”); (xi) 0% Interest Convertible Debenture dated
September 30, 2009 issued by the Company to the Holder in the original principal
amount of $50,000 (as amended by First Amendment to 0% Interest Convertible
Debenture, dated November 12, 2009, and as may be amended, supplemented modified
and/or amended and restated from time to time, the “September 2009 Debenture –
$50,000”); (xii) 0% Interest Convertible Debenture dated September 30, 2009
issued by the Company to the Holder in the original principal amount of $25,000
(as amended by First Amendment to 0% Interest Convertible Debenture, dated
November 12, 2009, and as may be amended, supplemented modified and/or amended
and restated from time to time, the “September 2009 Debenture – $25,000”);
(xiii) 0% Interest Convertible Debenture dated December 31, 2009 issued by the
Company to the Holder in the original principal amount of $50,000 (as may be
amended, supplemented modified and/or amended and restated from time to time,
the “December 2009 Debenture – $50,000”); (xiv) 0% Interest Convertible
Debenture dated December 31, 2009 issued by the Company to the Holder in the
original principal amount of $25,000 (as may be amended, supplemented modified
and/or amended and restated from time to time, the “December 2009 Debenture –
$25,000”); (xv) 0% Interest Convertible Debenture dated March 31, 2010 issued by
the Company to the Holder in the original principal amount of $50,000 (as may be
amended, supplemented modified and/or amended and restated from time to time,
the “March 2010 Debenture – $50,000”); (xvi) 0% Interest Convertible Debenture
dated March 31, 2010 issued by the Company to the Holder in the original
principal amount of $25,000 (as may be amended, supplemented modified and/or
amended and restated from time to time, the “March 2010 Debenture – $25,000”);
(xvii) 0% Interest Convertible Debenture dated June 30, 2010 issued by the
Company to the Holder in the original principal amount of $50,000 (as may be
amended, supplemented modified and/or amended and restated from time to time,
the “June 2010 Debenture – $50,000”); (xviii) 0% Interest Convertible Debenture
dated June 30, 2010 issued by the Company to the Holder in the original
principal amount of $25,000 (as may be amended, supplemented modified and/or
amended and restated from time to time, the “June 2010 Debenture – $25,000”; and
together with the September 2008 Debenture, the December 2008 Debenture –
$50,000, the December 2008 Debenture – $25,000, the March 2009 Debenture –
$50,000, the March 2009 Debenture – $25,000, the June 2009 Debenture – $50,000,
the June 2009 Debenture – $25,000, the September 2009 Debenture – $50,000, the
September 2009 Debenture – $25,000, the December 2009 Debenture – $50,000, the
December 2009 Debenture – $25,000, the March 2010 Debenture – $50,000, the March
2010 Debenture – $25,000, and the June 2010 Debenture – $50,000, each
individually, a “0% Interest Debenture” and collectively, the “0% Interest
Debentures”; and together with the Principal Debentures, each individually, a
“Debenture” and collectively, the “Debentures”); (xix) Warrant to Purchase
Common Stock dated January 3, 2008 from the Company to the Holder, Warrant No.
IRBO-1-1, to purchase up to 750,000 shares (as amended by Amendment No. 1 to
Warrant to Purchase Common Stock, dated August 7, 2008, and as may be amended,
supplemented modified and/or amended and restated from time to time, the
“January 2008 Warrant”);
 
 
2

--------------------------------------------------------------------------------

 
 
(xx) Warrant to Purchase Common Stock dated August 7, 2008 from Holdings to YA
Global, Warrant No. IRBO-2-2, to purchase up to 750,000 shares (as may be
amended, supplemented modified and/or amended and restated from time to time,
the “August 2008 Warrant”; and together with the January 2008 Warrant, each
individually, a “Warrant” and collectively, the “Warrants”), (xxi) Security
Agreement, effective as of January 3, 2008 by the Company and ImmuneRegen
Biosciences, Inc., a Delaware corporation (the “Guarantor”)  in favor of the
Holder (as may be amended, supplemented modified and/or amended and restated
from time to time, the “Security Agreement”), (xxii) Guaranty dated as of
January 3, 2008 by Guarantor in favor of the Holder (as may be amended,
supplemented modified and/or amended and restated from time to time, the
“Guaranty”), and (xxiii) Security Agreement (Patent) dated as of January 3, 2008
by the Company and the Guarantor in favor of the Holder (as amended by First
Amendment to Security Agreement (Patent) dated February 9, 2010, and as may be
amended, supplemented modified and/or amended and restated from time to time,
the “Patent Security Agreement”).  All capitalized terms not otherwise defined
herein shall have the meaning assigned to them in the Debentures, the Warrants,
the Security Agreement, the Patent Security Agreement, the Guaranty or the
Securities Purchase Agreement, as applicable.
 
I.  
Amendment of Principal Debentures.  Pursuant to the terms and conditions of this
Letter Agreement, contemporaneously with the execution and delivery of this
Letter Agreement, the Company will amend each of the Principal Debentures by
executing an amendment (the “Debenture Amendments”) in substantially the form
attached hereto as Exhibit A for each Principal Debenture.  Pursuant to the
Debenture Amendments, the following amendments will be made to each Principal
Debenture:

 
1.  
Interest will accrue on the outstanding principal balance of each of the
Principal Debentures at an annual rate equal to thirteen percent (13.0%)
effective as of the date hereof.

 
2.  
The definition of “Maturity Date” in each of the Principal Debentures shall be
removed in its entirety and replaced with “December 31, 2011”.

 
3.  
The Conversion Price with respect each Principal Debenture will be as follows:

 
a.  
In respect of the January 2008 Debenture, the “Conversion Price” in effect on
any Conversion Date (a) prior to the occurrence of any Triggering Event, shall
be (i) for the first $1,500,000 converted, $0.13, and (ii) for the remaining
$500,000 converted, $0.17; and (b) following the occurrence of any Triggering
Event, shall be eighty percent (80%) of the lowest daily Volume Weighted Average
Price for the thirty (30) Trading Days immediately prior to the applicable
Conversion Date.

 
b.  
In respect of the June 2008 Debenture, the “Conversion Price” in effect on any
Conversion Date (a) prior to the occurrence of any Triggering Event, shall be
(i) for the first $500,000 converted, $0.17, and (ii) for the remaining $500,000
converted, $0.22; and (b) following the occurrence of any Triggering Event,
shall be eighty percent (80%) of the lowest daily Volume Weighted Average Price
for the thirty (30) Trading Days immediately prior to the applicable Conversion
Date.

 
 
3

--------------------------------------------------------------------------------

 
 
4.  
Section 1(b) of each of the Principal Debentures shall be removed in its
entirety and replaced with the following:

 
“(b)           Interest and Company Installment Conversion Or Redemption.


(i)           Interest.  Interest shall accrue on the outstanding principal
balance hereof at an annual rate equal to thirteen percent (13.0%) (the
“Interest Rate”).  Interest shall be calculated on the basis of a 365-day year
and the actual number of days elapsed, to the extent permitted by applicable
law.  Interest hereunder shall be paid on the Maturity Date (or sooner as
provided herein) to the Holder or its assignee in whose name this Debenture is
registered on the records of the Company regarding registration and transfers of
Debentures at the option of the Company in cash, or, provided that the Equity
Conditions are then satisfied (or waived by the Holders) converted into Common
Stock at the lowest available Conversion Price on the Trading Day immediately
prior to the date paid.


(ii)           Installment Conversion in General.  On each applicable
Installment Date, the Company shall pay to the Holder of this Debenture the
Installment Amount due on such date by converting such Installment Amount into
shares of Common Stock of the Company at the lowest Conversion Price then
available with respect to such Common Stock, provided that there is not then an
Equity Conditions Failure, in accordance with this Section 1(b) (a “Company
Conversion”); provided, however, that the Company may, at its option following
notice to the Holder, redeem such Installment Amount (a “Company Redemption”) or
by any combination of a Company Conversion and a Company Redemption so long as
all of the outstanding applicable Installment Amount shall be converted and/or
redeemed by the Company on the applicable Installment Date, subject to the
provisions of this Section 1(b).  On or prior to the date which is the fifth
(5th) Trading Day prior to each Installment Date (each, an “Installment Notice
Due Date”), the Company shall deliver written notice (each, a “Company
Installment Notice”), to the Holder which Company Installment Notice shall (A)
either (1) confirm that the applicable Installment Amount of the Holder’s
Debenture shall be converted in whole pursuant to a Company Conversion or (2)
(x) state that the Company elects to redeem, or is required to redeem in
accordance with the provisions of the Debenture, in whole or in part, the
applicable Installment Amount pursuant to a Company Redemption and (y) specify
the portion (including Interest) which the Company elects or is required to
redeem pursuant to a Company Redemption (such amount to be redeemed, the
“Company Redemption Amount”) and the portion (including Interest), if any, that
the Company elects to convert pursuant to a Company Conversion (such amount a
“Company Conversion Amount”) which amounts when added together, must equal the
applicable Installment Amount and (B) if the Installment Amount is to be paid,
in whole or in part, pursuant to a Company Conversion, certify that there is not
then an Equity Conditions Failure as of the date of the Company Installment
Notice.  Each Company Installment Notice shall be irrevocable.  If the Company
does not timely deliver a Company Installment Notice in accordance with this
Section 1(b), then the Company shall be deemed to have delivered an irrevocable
Company Installment Notice confirming a Company Conversion and shall be deemed
to have certified that there is not then an Equity Conditions Failure in
connection with any such conversion.  The Company Conversion Amount (whether set
forth in the Company Installment Notice or by operation of this Section 1(b))
shall be converted in accordance with Section 1(b)(iii) and the Company
Redemption Amount shall be paid in accordance with Section 1(b)(iv).
Notwithstanding anything to the contrary contained herein, absent the occurrence
and continuance of an Event of Default, on any Installment Date upon which the
Company is unable to pay the entire Installment Amount as a Company Conversion
due to the Installment Volume Limitation having been exceeded, the Company may:
(a) pay to the Holder (at the lowest Conversion Price then available with
respect to such Common Stock), on such Installment Date, a portion of the
Installment Amount equal to the maximum Company Conversion Amount payable
without exceeding the Installment Volume Limitation, and (b) request, in writing
(received by the Holder on or prior to such Installment Date), a waiver of the
Installment Volume Limitation in connection with the remaining outstanding
Installment Amount (such written request, a “Waiver Request”).  Upon receipt by
the Holder of a Waiver Request, the Holder hereby agrees to notify the Company,
in writing, within ten (10) business days of the applicable Installment Date
(such written notice, a “Waiver Notification”), whether the Holder will agree to
grant such Waiver Request (it is expressly acknowledged and agreed that the
waiver of any provision of any of the Transaction Documents shall be determined
in the Holder’s sole and absolute discretion).  In the event that such Waiver
Request is granted by the Holder, on the date that the Company receives the
Waiver Notification, the Company shall pay to Holder the remaining outstanding
Installment Amount as a Company Conversion at the Company Conversion Price as
determined on such date.  In the event that such Waiver Request is not granted
by the Holder, on the date that is ten (10) business days following the date
that the Company receives the Waiver Notification, the Company shall pay to the
Holder, by wire transfer in immediately available funds, an amount in cash equal
to the remaining outstanding Installment Amount.
 
 
4

--------------------------------------------------------------------------------

 

 
(iii)           Mechanics of Company Conversion.  Subject to Section 1(b)(v), if
the Company delivers a Company Installment Notice and elects, or is deemed to
have elected, in whole or in part, a Company Conversion in accordance with
Section 1(b)(ii), then the applicable Company Conversion Amount, if any, which
remains outstanding as of the applicable Installment Date shall be converted as
of the applicable Installment Date by converting on such Installment Date such
Company Conversion Amount at the Company Conversion Price; provided that the
Equity Conditions are then satisfied (or waived in writing by the Holder) on
such Installment Date and that the Installment Volume Limitation is not exceeded
(or waived in writing by the Holder).  If the Equity Conditions are not
satisfied (or waived in writing by the Holder) on such Installment Date or the
Installment Volume Limitation is exceeded, then at the option of the Holder
designated in writing to the Company, the Holder may require the Company to do
any one or more of the following: (A) the Company shall redeem all or any part
of the unconverted Company Conversion Amount designated by the Holder (such
designated amount is referred to as the “Unconverted Redemption Amount”) and the
Company shall pay to the Holder within three (3) days of such Installment Date,
by wire transfer of immediately available funds, an amount in cash equal to such
Unconverted Redemption Amount, and/or (B) the Company Conversion shall be null
and void with respect to all or any part of the unconverted Company Conversion
Amount designated by the Holder and the Holder shall be entitled to all the
rights of a holder of this Debenture with respect to such designated amount of
the Company Conversion Amount; provided, however, that the Conversion Price for
such unconverted Company Conversion Amount shall thereafter be adjusted to equal
the lesser of (1) the Company Conversion Price as in effect on the date on which
the Holder voided the Company Conversion and (2) the Company Conversion Price as
in effect on the date on which the Holder delivers a Conversion Notice relating
thereto.  If the Company fails to redeem any Unconverted Redemption Amount by
the third (3rd) day following the applicable Installment Date, then the Holder
shall have all rights under this Debenture (including, without limitation, such
failure constituting an Event of Default).  Notwithstanding anything to the
contrary in this Section 1(b)(iii), but subject to Section 4(c)(i), until the
Company delivers Common Stock representing the Company Conversion Amount to the
Holder, the Company Conversion Amount may be converted by the Holder into Common
Stock pursuant to Section 4.  In the event that the Holder elects to convert the
Company Conversion Amount prior to the applicable Installment Date as set forth
in the immediately preceding sentence, the Company Conversion Amount so
converted shall be deducted from the Installment Amounts relating to the
applicable Installment Dates as set forth in the applicable Conversion Notice.
 
 
 
5

--------------------------------------------------------------------------------

 

 
(iv)           Mechanics of Company Redemption.  If the Company elects a Company
Redemption in accordance with Section 1(b)(ii), then the Company Redemption
Amount, if any, which is to be paid to the Holder on the applicable Installment
Date shall be redeemed by the Company on such Installment Date, and the Company
shall pay to the Holder on such Installment Date, by wire transfer of
immediately available funds, in an amount in cash (the “Company Installment
Redemption Price”) equal to 120% of the Principal portion of the Company
Redemption Amount plus accrued and unpaid Interest.  If the Company fails to
redeem the Company Redemption Amount on the applicable Installment Date by
payment of the Company Installment Redemption Price on such date, then at the
option of the Holder designated in writing to the Company (any such designation,
“Conversion Notice” for purposes of this Debenture), the Holder may require the
Company to convert all or any part of the Company Redemption Amount into shares
of Common Stock of the Company at the Company Conversion Price.  Conversions
required by this Section 1(b)(iv) shall be made in accordance with the
provisions of Section 4(b).  Notwithstanding anything to the contrary in this
Section 1(b)(iv), but subject to Section 4(c)(i), until the Company Installment
Redemption Price (together with any interest thereon) is paid in full, the
Company Redemption Amount (together with any interest thereon) may be converted,
in whole or in part, by the Holder into Common Stock pursuant to Section 4.  In
the event the Holder elects to convert all or any portion of the Company
Redemption Amount prior to the applicable Installment Date as set forth in the
immediately preceding sentence, the Company Redemption Amount so converted shall
be deducted from the Installment Amounts relating to the applicable Installment
Dates as set forth in the applicable Conversion Notice.
 
 
6

--------------------------------------------------------------------------------

 

 
(v)           Deferred Installment Amount.  Notwithstanding any provision of
this Section 1(b) to the contrary, the Holder may, at its option and in its sole
discretion, deliver a written notice to the Company at least two (2) days prior
to any Installment Notice Due Date electing to have the payment of all or any
portion of an Installment Amount payable on the next Installment Date deferred
to the Maturity Date.  Any amount deferred to the Maturity Date pursuant to this
Section 1(b)(v) shall continue to accrue Interest through the Maturity Date.


(vi)           Company’s Additional Cash Redemption.  The Company at its option
shall have the right to redeem (“Optional Redemption”) a portion or all amounts
outstanding under this Debenture in addition to any Installment Amount prior to
the Maturity Date provided that as of the date of the Holder’s receipt of a
Redemption Notice (as defined herein) (A) the Closing Bid Price is less than the
Conversion Price and (B) there is no Equity Conditions Failure.  The Company
shall pay an amount equal to the principal amount being redeemed plus a
redemption premium (“Redemption Premium”) equal to twenty percent (20%) of the
Principal amount being redeemed, and accrued Interest, (collectively referred to
as the “Company Additional Redemption Amount”).  In order to make a redemption
pursuant to this Section, the Company shall first provide written notice to the
Holder of its intention to make a redemption (the “Redemption Notice”) setting
forth the amount of Principal it desires to redeem.  After receipt of the
Redemption Notice the Holder shall have three (3) Business Days to elect to
convert all or any portion of this Debenture, subject to the limitations set
forth in Section 4(b).  On the fourth (4th) Business Day after the Redemption
Notice, the Company shall deliver to the Holder the Company Additional
Redemption Amount with respect to the Principal amount redeemed after giving
effect to conversions effected during the three (3) Business Day period.


(vii)           Holder’s Agreement Not to Convert.  So long as no Event of
Default has occurred and is continuing and the Company has paid to the Holder of
this Debenture the Installment Amount on each applicable Installment Date, the
Holder shall not convert any portion of this Debenture during the calendar month
immediately following the applicable Installment Date.
 
 
 
7

--------------------------------------------------------------------------------

 
 
5.  
Section 2(a)(x) of each of the Principal Debentures shall be deleted in its
entirety, eliminating the Event of Default with respect to the Optional
Redemption Amount.

 
6.  
Section 3(f) of each of the Principal Debentures shall be deleted in its
entirety, eliminating the $1,500,000 Optional Redemption at the option of the
Holder.

 
7.  
The first clause of Section 4(b)(i)(B) of each of the Principal Debentures shall
be removed in its entirety and replaced with “(B) if required by Section
4(b)(iii),”.

 
8.  
The Company notice provision listed in Section 7 of each Principal Debenture
will be amended to read as follows:

 
IR Biosciences Holdings, Inc.
8767 E. Via De Ventura, Suite 190
Scottsdale, AZ 85258
Attention:   Chief Executive Officer
Telephone: (480) 922-3926
Facsimile:    (480) 922-4781
 
9.  
The following definitions shall be added to Section 17 of the Principal
Debentures in the appropriate alphabetical locations:

 
“Equity Conditions Failure” means that on any applicable date the Equity
Conditions have not been satisfied (or waived in writing by the Holder).


“Installment Amount” means with respect to any Installment Date, the lesser of
(A) an aggregate of $42,000.00 in respect of all outstanding Debentures and (B)
the Principal amount under this Debenture as of such Installment Date, as any
such Installment Amount may be reduced pursuant to the terms of this Debenture,
whether upon conversion, redemption or otherwise, together with, in each case
the sum of any accrued and unpaid Interest with respect to such Principal
amount. The Installment Amount on any Installment Date shall be reduced by the
Principal Amount of any conversions made by the Holder of this Debenture during
thirty (30) days immediately preceding such Installment Date.  In the event the
Holder shall sell or otherwise transfer any portion of this Debenture, the
transferee shall be allocated a pro rata portion of the each unpaid Installment
Amount hereunder.  In the event that the Holder is the holder of more than one
Debenture of this series of Secured Convertible Debentures issued pursuant to
the Securities Purchase Agreement, then the Holder shall have the right to
allocate the total Installment Amount due to it among the Debentures as it sees
fit and shall notify the Company of such allocation.


“Installment Date” means the first Business Day of the calendar month beginning
immediately after the date of this Letter Agreement and continuing on the first
Business Day of each successive calendar month thereafter.
 
 
8

--------------------------------------------------------------------------------

 
 
“Installment Volume Limitation” means fifteen percent (15%) of the aggregate
dollar trading volume (as reported on Bloomberg) of the Common Stock on the
Principal Market over the twenty (20) consecutive Trading Day period ending on
the Trading Day immediately preceding the applicable Installment Notice Date.


10.  
The definition of “Equity Conditions” shall be amended to mean the following:

 
““Equity Conditions” means that each of the following conditions is
satisfied:  (i) on each day during the period beginning two (2) weeks prior to
the applicable date of determination and ending on and including the applicable
date of determination (the “Equity Conditions Measuring Period”), either (x) the
Underlying Shares Registration Statement filed pursuant to the Registration
Rights Agreement shall be effective and available for the resale of all
applicable shares of Common Stock to be issued in connection with the event
requiring determination or (y) all applicable shares of Common Stock to be
issued in connection with the event requiring determination shall be eligible
for sale without restriction and without the need for registration under any
applicable federal or state securities laws; (ii) on each day during the Equity
Conditions Measuring Period, the Common Stock is designated for quotation on the
Principal Market and shall not have been suspended from trading on such exchange
or market nor shall delisting or suspension by such exchange or market been
threatened or pending either (A) in writing by such exchange or market or (B) by
falling below the then effective minimum listing maintenance requirements of
such exchange or market; (iii) during the Equity Conditions Measuring Period,
the Company shall have delivered Conversion Shares upon conversion of the
Debentures to the Holder on a timely basis as set forth in Section 4(b)(ii)
hereof; (iv) any applicable shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
Section 4(c) hereof and the rules or regulations of the Primary Market; (v)
during the Equity Conditions Measuring Period, there shall not have occurred
either (A) an Event of Default or (B) an event that with the passage of time or
giving of notice would constitute an Event of Default; and (vii) the Company
shall have no knowledge of any fact that would cause (x) the Registration
Statements required pursuant to the Registration Rights Agreement not to be
effective and available for the resale of all applicable shares of Common Stock
to be issued in connection with the event requiring determination or (y) any
applicable shares of Common Stock to be issued in connection with the event
requiring determination not to be eligible for sale without restriction and
without the need for registration under any applicable federal or state
securities laws.”


11.  
The definition of “Triggering Event” shall be amended to mean the occurrence of
any of the following: (i) a breach of any provision of this Letter Agreement
shall have occurred or an Event of Default shall have occurred and be continuing
under any of other the Transaction Documents (as defined in the Securities
Purchase Agreement), or (ii) a failure by the Company’s to achieve any of the
Triggering Milestones.

 
 
9

--------------------------------------------------------------------------------

 
 
12.  
The definition of “Triggering Milestones” shall be amended to mean the
following:

 
“Within one hundred eighty (180) days of the date hereof, the Company shall have
completed each of the following:


(a) The Company shall have obtained subordinated working capital financing of
not less than Seven Hundred Fifty Thousand ($750,000.00) Dollars.  Such
subordinated indebtedness shall be subject and subordinate to the Liens in favor
of the Holder pursuant to a Subordination Agreement executed by the Company, the
subordinated lender and the Holder, in form and substance satisfactory to the
Holder, in its sole and absolute discretion;


(b) The Company shall have provided to the Holder written evidence that the
Company has directed the MPI Project Manager (it being acknowledged that such
direction may be given via e-mail correspondence), to order the necessary
animals to commence the first safety study of Homspera (this dose-ranging study
is the first of a defined sequence of studies needed for FDA submission and
clinical trials);


(c) The Company shall have provided to the Holder written evidence that the
Company has received reports or data summaries from research partners pertaining
to at least two (2) potential indications for use of Homspera (including, but
not restricted to, data regarding immunostimulation, stem cells, cancer
vaccines, HIV vaccines, idiopathic pulmonary fibrosis and/or radiation-induced
pulmonary fibrosis), or regarding potential mechanisms of drug action that could
underlie these potential indications; and


(d) The Company shall have provided to the Holder written evidence that (i) an
application has been submitted to the FDA’s Office of Orphan Product
Development, requesting that Homspera receive Orphan Drug Status for any
qualifying indication for use (having a documented domestic prevalence of under
200,000); and (ii) such application has been reviewed and Homspera has received
Orphan Drug Status for a particular, qualifying indication based on acceptable
animal or research data.”


13.  
Exhibit II to each of the Principal Debentures shall be deleted in its entirety.

 
II.  
Amendment and Restatement of the 0% Interest Debentures.  Pursuant to the terms
and conditions of this Letter Agreement, contemporaneously with the execution
and delivery of this Letter Agreement, the Company will amend, restate and
consolidate in their entirety each of the 0% Interest Debentures by executing an
Amended, Restated and Consolidated Interest Convertible Debenture (the “Amended,
Restated and Consolidated Interest Convertible Debenture”) in substantially the
form attached hereto as Exhibit B.  In addition to the other amendments to the
0% Interest Debentures being effected pursuant to the Amended, Restated and
Consolidated Interest Convertible Debenture, the following amendments will be
made to each 0% Interest Debenture:

 
 
10

--------------------------------------------------------------------------------

 
 
1.  
Interest will accrue on the outstanding principal balance of each of the 0%
Interest Debentures at an annual rate equal to thirteen percent (13.0%)
effective as of the date hereof.

 
2.  
The definition of “Maturity Date” in each of the 0% Interest Debentures shall be
removed in its entirety and replaced with “December 31, 2011”.

 
3.  
The Conversion Price with respect each 0% Interest Debenture will be as follows:

 
a.  
In respect of amounts due and owing under the September 2008 Debenture, the
December 2008 Debenture - $50,000 and the December 2008 Debenture - $25,000, the
conversion price in effect on any Conversion Date (a) prior to the occurrence of
any Triggering Event, shall be $0.25; and (b) following the occurrence of any
Triggering Event, shall be eighty percent (80%) of the average of the VWAPs for
the thirty (30) Trading Days immediately prior to the applicable Conversion
Date.

 
b.  
In respect of amounts due and owing under the March 2009 Debenture - $50,000 and
the March 2009 Debenture - $25,000, the conversion price in effect on any
Conversion Date (a) prior to the occurrence of any Triggering Event, shall be
$0.30; and (b) following the occurrence of any Triggering Event, shall be eighty
percent (80%) of the average of the VWAPs for the thirty (30) Trading Days
immediately prior to the applicable Conversion Date.

 
c.  
In respect of amounts due and owing under the June 2009 Debenture - $50,000 and
the June 2009 Debenture - $25,000, the conversion price in effect on any
Conversion Date (a) prior to the occurrence of any Triggering Event, shall be
$0.35; and (b) following the occurrence of any Triggering Event, shall be eighty
percent (80%) of the average of the VWAPs for the thirty (30) Trading Days
immediately prior to the applicable Conversion Date.

 
d.  
In respect of amounts due and owing under the September 2009 Debenture -
$50,000, the September 2009 Debenture - $25,000, the December 2009 Debenture -
$50,000, the December 2009 Debenture - $25,000, the March 2010 Debenture -
$50,000, and the March 2010 Debenture - $25,000, the conversion price in effect
on any Conversion Date (a) prior to the occurrence of any Triggering Event,
shall be $0.45; and (b) following the occurrence of any Triggering Event, shall
be eighty percent (80%) of the average of the VWAPs for the thirty (30) Trading
Days immediately prior to the applicable Conversion Date.

 
4.  
The definition of “Triggering Event” shall be amended to mean the occurrence of
any of the following: (i) a breach of any provision of this Letter Agreement
shall have occurred or an Event of Default shall have occurred and be continuing
under any of other the Transaction Documents (as defined in the Securities
Purchase Agreement), or (ii) a failure by the Company’s to achieve any of the
Triggering Milestones.

 
 
11

--------------------------------------------------------------------------------

 
 
5.  
The definition of “Triggering Milestones” shall be amended to mean the
following:

 
“Within one hundred eighty (180) days of the date hereof, the Company shall have
completed each of the following:


(a) The Company shall have obtained subordinated working capital financing of
not less than Seven Hundred Fifty Thousand ($750,000.00) Dollars.  Such
subordinated indebtedness shall be subject and subordinate to the Liens in favor
of the Holder pursuant to a Subordination Agreement executed by the Company, the
subordinated lender and the Holder, in form and substance satisfactory to the
Holder, in its sole and absolute discretion;


(b) The Company shall have provided to the Holder written evidence that the
Company has directed the MPI Project Manager (it being acknowledged that such
direction may be given via e-mail correspondence), to order the necessary
animals to commence the first safety study of Homspera (this dose-ranging study
is the first of a defined sequence of studies needed for FDA submission and
clinical trials);


(c) The Company shall have provided to the Holder written evidence that the
Company has received reports or data summaries from research partners pertaining
to at least two (2) potential indications for use of Homspera (including, but
not restricted to, data regarding immunostimulation, stem cells, cancer
vaccines, HIV vaccines, idiopathic pulmonary fibrosis and/or radiation-induced
pulmonary fibrosis), or regarding potential mechanisms of drug action that could
underlie these potential indications; and


(d) The Company shall have provided to the Holder written evidence that (i) an
application has been submitted to the FDA’s Office of Orphan Product
Development, requesting that Homspera receive Orphan Drug Status for any
qualifying indication for use (having a documented domestic prevalence of under
200,000); and (ii) such application has been reviewed and Homspera has received
Orphan Drug Status for a particular, qualifying indication based on acceptable
animal or research data.”


III.  
Amendment of Warrants.  Pursuant to the terms and conditions of this Letter
Agreement, contemporaneously with the execution and delivery of this Letter
Agreement, the Company will amend each of the Warrants by executing an amendment
(the “Warrant Amendments”) in substantially the form attached hereto as Exhibit
C.  Pursuant to the Warrant Amendments, (a) in respect of the January 2008
Warrant, the Exercise Price shall be (i) for the first 375,000 Warrant Shares,
$0.13, and (ii) for the remaining 375,000 Warrant Shares, $0.20; and (b) in
respect of the August 2008 Warrant, the Exercise Price shall be (i) for the
first 375,000 Warrant Shares, $0.35, and (ii) for the remaining 375,000 Warrant
Shares, $0.45.

 
 
12

--------------------------------------------------------------------------------

 
 
IV.  
Discounted Sale of Other Convertible Indebtedness.  Notwithstanding anything to
the contrary contained in the Debentures or the Warrants, if, at any time while
any Debenture and/or or Warrant remains outstanding, any preferred shareholder
or creditor of the Company (including, without limitation, Brencourt
Multi-Strategy Master, Ltd., Man Mac Shreckhorn 14B Ltd., Brencourt Advisors,
LLC, and any of their respective affiliates, successors and/or assigns, but,
specifically excluding the Holder and any of its successors and/or assigns)
holding any preferred stock of, or indebtedness due from, the Company (each an
“Existing Creditor”) which is convertible into shares of common stock of the
Company shall sell any such indebtedness or preferred stock at a discount (the
amount of such indebtedness or value of the preferred stock actually sold, the
“Discounted Indebtedness”), then (a) the Conversion Price as set forth in each
of the Debentures shall mean the lesser of: (i) the Conversion Price in effect
under each such Debenture and (ii) the Discounted Conversion Price (as defined
below); and (b) the Exercise Price as set forth in each Warrant shall mean the
lesser of: (i) the Exercise Price in effect under each such Warrant and (ii) the
Discounted Conversion Price (as defined below).  The term “Discounted Conversion
Price” shall mean the product of the Discounted Purchase Price Fraction (as
defined below) multiplied by the Lowest Available Conversion Amount (as defined
below).  The term “Discounted Purchase Price Fraction” shall mean a fraction,
the numerator of which is the Discounted Purchase Price (as defined below) and
the denominator of which is the Outstanding Indebtedness Sold (as defined
below).  The term “Lowest Available Conversion Amount” shall mean, on any date,
the lowest conversion or exercise price, as applicable, available to the
purchaser of the Discounted Indebtedness provided under any agreement, document
and/or instrument evidencing such Discounted Indebtedness.  The term “Discounted
Purchase Price” shall mean (A) in respect of indebtedness of the Company sold,
the actual price paid by the purchaser to the Existing Creditor for the
Discounted Indebtedness, or (B) in respect of preferred stock of the Company
sold, the actual price paid by the purchaser to the Existing Creditor for one
share of such preferred stock sold.  The term “Outstanding Indebtedness Sold”
shall mean (x) in respect of indebtedness of the Company sold, the sum of all
outstanding principal and interest actually due and owing in respect of the
Discounted Indebtedness on the date of such sale, or (y) in respect of preferred
stock of the Company sold, the stated value of one share of such preferred stock
sold.

 
V.  
Mandatory Prepayment.  Upon receipt by the Company or Guarantor of the net cash
proceeds arising from (a) the sale of any assets of the Company including,
without limitation, (i) the permanent, exclusive licensing of any of the
Company’s or the Guarantor’s intellectual property, or (ii) the issuance and/or
sale of any shares of stock of the Company, the Guarantor or any subsidiary of
the Company or the Guarantor (whether pursuant to a public offering of
securities that requires the Company or any of its subsidiaries to file a
registration statement with the United States Securities and Exchange
Commission, or otherwise), or (b) the acquisition of any subordinated
indebtedness by the Company, the Guarantor or any subsidiary of the Company or
the Guarantor (it being expressly understood and agreed by the parties hereto
that any such indebtedness permitted to be obtained by the Company or the
Guarantor shall be subject and subordinate to the Liens in favor of the Holder
pursuant to a Subordination Agreement executed by the Company, the Guarantor,
the subordinated lender and the Holder, in form and substance satisfactory to
the Holder, in its sole and absolute discretion), the Company shall immediately
prepay the outstanding amounts owing under the Debentures in an amount equal to
twenty percent (20%) of such net cash proceeds.

 
 
13

--------------------------------------------------------------------------------

 
 
VI.  
Acknowledgement of Indebtedness.  The Company and the Guarantor hereby
acknowledge, confirm and agree that, as of June 28, 2010, in accordance with the
terms and conditions of the Transaction Documents, the outstanding liability to
the Holder is as follows:

 
Principal outstanding under the
Debentures:                                                                            $3,518,889.00
Interest outstanding under the
Debentures:                                                                              $     75,000.00
 
and for all interest accruing upon the principal balances of the Debentures,
from and after June 28, 2010, and for all fees, redemption premiums, liquidated
damages, costs, expenses, and costs of collection (including attorneys’ fees and
expenses) hereafter accrued or incurred by the Lender in connection with the
Transaction Documents, including, without limitation, all attorney’s fees and
expenses incurred in connection with the negotiation and preparation of this
Letter Agreement and all documents, instruments, and agreements incidental
hereto.
 
VII.  
Legal Documentation Fee.  Upon the execution of this Letter Agreement, the
Company shall pay to the Holder a legal documentation fee of Fifteen Thousand
($15,000.00) Dollars.  The legal documentation fee is due and payable on the
date hereof and shall not be subject to refund, rebate or proration for any
reason whatsoever.

 
VIII.  
Representations, Warranties, and Covenants or General Effect.

 
1.  
Liens.  All liens, security interests and other obligations securing and
guaranteeing payment of the Debentures, including, without limitation, the
Security Agreement and the liens, security interests and obligations ongoing
under the Security Agreement, are hereby ratified, confirmed, renewed, extended
and brought forward as security for the payment of the Debentures and any other
Obligations (as defined in the Security Agreement), and all renewals,
extensions, supplements, modifications, rearrangements thereof and all
substitutions or replacements therefor.  Each of the Company and the Guarantor
hereby confirms the grant to the Holder set forth in the Security Agreement,
and, in confirmation thereof, does hereby grant to the Holder, a security
interest in all of its right, title and interest in and to all Pledged Property
(as defined in the Security Agreement) to secure the payment of the Debentures
and any other Obligations, in each case whether now or hereafter existing or in
which it now has or hereafter acquires an interest and wherever the same may be
located.  Without limiting the foregoing, and for the avoidance of doubt, each
of the Company and the Guarantor hereby grants the Holder a security interest in
all of its assets, whether now existing or hereafter acquired, including,
without limitation, all accounts, inventory, goods, equipment, software and
computer programs, securities, investment property, equity interests in any of
its subsidiaries, financial assets, deposit accounts, chattel paper, electronic
chattel paper, instruments, documents, letter-of-credit rights,
health-care-insurance receivables, supporting obligations, notes secured by real
estate, commercial tort claims, and general intangibles, including payment
intangibles, and all products and proceeds of the foregoing.

 
 
14

--------------------------------------------------------------------------------

 
 
2.  
Representation and Warranties.  Each of the Company and the Guarantor hereby
represents and warrants to the Holder that: (a) it has the corporate power and
authority to execute, deliver and perform its obligations under this Letter
Agreement and each of the amendments to be executed in connection herewith, and
all such action has been duly authorized by all necessary corporate proceedings
on its behalf, (b) this Letter Agreement and each of the amendments to be
executed in connection herewith have been duly and validly executed by the
Company or the Guarantor, as applicable, (c) each of the Transaction Documents,
as modified by this Letter Agreement, constitutes a valid and legally binding
agreement of the Company and/or the Guarantor, as applicable, enforceable in
accordance with its terms, and (d) the representations and warranties contained
in the Transaction Documents were true and correct in all material respects at
and as of the date made and are true and correct as of the date hereof (except
to the extent that such representations and warranties relate expressly to an
earlier date in which case such representations and warranties shall have been
true and correct as of such date).

 
3.  
Sale of Indebtedness.  The Company hereby acknowledges, confirms and agrees
that, upon the Company’s becoming aware of the sale by any Existing Creditor (as
defined in Section IV above) of any indebtedness due from the Company which is
convertible into common shares of stock of the Company, the Company shall
immediately provide to the Holder written notice of such sale, including,
without limitation, copies of the sale and transfer documents evidencing such
sale, and copies of the debentures, warrants and other documents and/or
instruments evidencing any such indebtedness.

 
4.  
Cross-Default.  The breach of any provision of this Letter Agreement or the
occurrence of a default and/or event of default under any other Transaction
Document shall constitute an Event of Default under all of the Transaction
Documents, it being the express intent of the Company and the Guarantor that all
of the Obligations be fully cross-collateralized and cross-defaulted.  In
addition, the commencement of any enforcement action against the Company or the
Guarantor, or any assets of the Company or the Guarantor, by any trade or other
creditor of the Company or the Guarantor, shall constitute an Event of Default
under the Transaction Documents.

 
5.  
Waiver and Release.  Each of the Company and the Guarantor hereby acknowledges
and agrees that it has no offsets, defenses, claims, or counterclaims against
the Holder, its general partner, and its investment manager, and each of their
respective agents, servants, attorneys, advisors, officers, directors,
employees, affiliates, representatives, investors, partners, members, managers,
predecessors, successors, and assigns (collectively, the “Holder Parties”) with
respect to the Obligations, the Transaction Documents or otherwise, and that if
the Company or the Guarantor now has, or ever did have, any offsets, defenses,
claims, or counterclaims against the Holder Parties, or any one of them, whether
known or unknown, at law or in equity, from the beginning of the world through
this date and through the time of execution of this Letter Agreement, all of
them are hereby expressly WAIVED, and the Company and the Guarantor each hereby
RELEASES the Holder Parties from any liability therefor.

 
 
15

--------------------------------------------------------------------------------

 
 
6.  
Effect of this Agreement.  Except as modified pursuant hereto, no other changes
or modifications to the Debentures, the Warrants, the Security Agreement, the
Patent Security Agreement, the Guaranty, Securities Purchase Agreement or the
Security Documents, or any other related Transaction Documents are intended or
implied and in all other respects such documents shall continue to be and shall
remain unchanged and in full force and effect in accordance with their
respective terms, and are hereby specifically ratified, reaffirmed and confirmed
by all parties hereto as of the effective date hereof.

 
7.  
Entire Agreement.  This Letter Agreement shall be binding upon the Company and
the Guarantor and their respective successors, and assigns, and shall inure to
the benefit of the Holder and the Holder’s successors and assigns.  This Letter
Agreement incorporates all of the discussions and negotiations among the
Company, the Guarantor and the Holder, either expressed or implied, concerning
the matters included herein and in such other documents, instruments and
agreements, any statute, custom, or usage to the contrary notwithstanding.  No
such discussions or negotiations shall limit, modify, or otherwise affect the
provisions hereof.  No modification, amendment, or waiver of any provision of
this Letter Agreement, or any provision of any other document, instrument, or
agreement among the Company, the Guarantor and the Holder shall be effective
unless executed in writing by the party to be charged with such modification,
amendment, or waiver, and if such party be the Holder, then by a duly authorized
officer thereof.

 
8.  
Counterparts.  This Letter Agreement may be executed by the parties hereto in
any number of separate counterparts, each of which when duly executed shall be
deemed an original, and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.

 
9.  
Governing Law.  THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS LETTER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW JERSEY (WITHOUT
GIVING EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES).

 


 
[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]
 
 
16

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this letter agreement is executed and delivered as of the
day and year first above written.
 

 
IR Biosciences Holdings, Inc.
         
By:   /s/ Michael Wilhelm          
 
Name: Michael Wilhelm
 
Title:   Chief Executive Officer
         
ImmuneRegen Biosciences, Inc.
         
By:   /s/ Michael
Wilhelm                                                             
 
Name: Michael Wilhelm
 
Title:   Chief Executive Officer
         
YA Global Investments, L.P.
     
By:           Yorkville Advisors, LLC          
 
Its:           Investment Manager
     
By:   /s/ Mark Angelo                  
                                                                
 
Name:  Mark Angelo          
 
Title:
                                   



 
17

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A




FORM OF DEBENTURE AMENDMENTS




SEE ATTACHED


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B




FORM OF AMENDED, RESTATED AND CONSOLIDATED
INTEREST CONVERTIBLE DEBENTURE




SEE ATTACHED
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT C


FORM OF WARRANT AMENDMENTS




SEE ATTACHED




 
 

--------------------------------------------------------------------------------

 